IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY B. COOKSTON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-5595

FLORIDA DEPT. OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed September 7, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Timothy B. Cookston, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Daniel A. Johnson, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.